Judgment, Supreme Court, New York County (Edward Sheridan, J.), rendered May 4, 1993, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant’s claim that comments made by the prosecutor in his opening statement and summation deprived him of a fair trial is unpreserved for appellate review as a matter of law (CPL 470.05 [2]), and we decline to review the challenged comments in the interest of justice. In any event, if we were to review them, we would find that the prosecutor’s opening statement did not improperly shift the burden of proof to defendant, exaggerate the potential violence of the incident, or indicate that defendant intended to commit additional uncharged crimes, and that the prosecutor’s summation, viewed as a whole, did not improperly vouch for or bolster the testimony of the identifying police officer, and was a fair response to defendant’s repeated arguments implying that the police witnesses had not testified truthfully. Concur—Ellerin, J. P., Rubin, Tom and Mazzarelli, JJ.